Lundberg Stratton, J.,
dissenting. I join in Justice Cook’s dissent. In addition to the reasons raised by Justice Cook, I disagree with the majority’s syllabus and supporting line of cases that find mandamus to be an appropriate remedy to obtain judicial review where no right of appeal exists. The majority .renders meaningless the General Assembly’s decision to grant the State Employment Relations Board (“SERB”) final authority over the decision whether to issue a complaint. A mandamus action has been simply substituted for an appeal. In reality, there is now a right of appeal for all SERB decisions by merely claiming an abuse of discretion.
The majority concedes that there is no right of direct appeal. A legislative mandate making SERB the final authority in employment matters should not be the bootstrap basis for this court’s finding that an action for mandamus lies because there is “no plain and adequate legal remedy.” The plain and adequate final legal remedy is vested in SERB. We now judicially expand our powers of review to areas reserved to another branch of government to resolve. Therefore, I respectfully dissent.
Moyer, C.J., concurs in the foregoing dissenting opinion.